103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dr. Allan L. GANT, Plaintiff-Appellant,v.U.S. DRUG ENFORCEMENT AGENCY;  Dom Grant, DEA Agent;Sherrie Lanham, DEA Agent;  R.M. Young, DEA Agent,Defendants-Appellees.
No. 96-1508.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Allan L. Gant, Appellant Pro Se.  Stephen Michael Horn, Assistant United States Attorney, Charleston, West Virginia, for Appellees.
S.D.W.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment for the Defendants in Grant's civil rights action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Gant v. U.S. Drug Enforcement Agency, No. CA-95-982-2 (S.D.W.Va. Mar. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED